     Case 3:16-cv-01974-BEN-LL Document 123-1 Filed 01/09/19 PageID.6392 Page 1 of 11


 1     THOMAS E. MONTGOMERY, County Counsel
       County of San Diego
 2     By FERNANDO KISH, Senior Deputy (SBN 236961)
          MELISSA M. HOLMES, Senior Deputy (SBN 220961)
 3     1600 Pacific Highway, Room 355
       San Diego, California 92101-2469
 4     Telephone: (619) 531-4713; Fax: (619) 531-6005
       E-mail: fernando.kish@sdcounty.ca.gov
 5
       Attorneys for Defendants County of San Diego, Kyle Klein, Leah Gache,
 6     Vicky Felizardo, Lavinia Fifita, Rudolph Gertzki and Ethan Miedecke
 7
 8                       IN THE UNITED STATES DISTRICT COURT
 9                   FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10
11     ROCHELLE NISHIMOTO, individually ) No. 16cv1974-BEN-LL
       and as Successor in Interest to JASON )
12     NISHIMOTO,                            ) MEMORANDUM OF POINTS AND
                                             ) AUTHORITIES IN SUPPORT OF
13                 Plaintiff,                ) COUNTY DEFENDANTS’ MOTION
                                             ) FOR SANCTIONS AGAINST
14           v.                              ) PLAINTIFF AND HER ATTORNEY
                                             ) DANIELLE PENA
15     COUNTY OF SAN DIEGO; and              )
       DOES 1-100, inclusive                 )
16                                           )
                   Defendants.               )
17                                           )
18
19
20
21
22
23
24
25
26
27
28
     Case 3:16-cv-01974-BEN-LL Document 123-1 Filed 01/09/19 PageID.6393 Page 2 of 11


 1                                                  I
 2                                        INTRODUCTION
 3           Plaintiff designated Robert Canning, Ph.D. as her “correctional suicide prevention
 4     expert.” During Dr. Canning’s deposition, plaintiff’s attorney, Danielle Pena, sent Dr.
 5     Canning twelve text messages. Through these messages, Ms. Pena contemporaneously
 6     provided Dr. Canning with answers to the questions being asked by defense counsel.
 7     These messages included the factual basis for Dr. Canning’s opinions and even the
 8     opinions themselves. When questioned about looking at his phone during the deposition,
 9     Dr. Canning admitted to receiving the messages from Ms. Pena. Ms. Pena instructed Dr.
10     Canning to “read the two texts that I sent you” when in fact there were twelve messages.
11     By sending these text messages, Ms. Pena impermissibly coached Dr. Canning’s
12     testimony and impeded and/or frustrated the fair examination of Dr. Canning in violation
13     of Federal Rule of Civil Procedure, rule 30. This is a bell that cannot be unrung because
14     defendants will never know what Dr. Canning’s answers would have been if not for Ms.
15     Pena’s messages. Accordingly, the County Defendants request an order from the Court
16     precluding Dr. Canning from testifying at trial and monetary sanctions against the
17     plaintiff and/or Ms. Pena for the reasonable attorneys’ fees and costs incurred in
18     preparing for and taking the deposition of Dr. Canning and for bringing this motion and
19     any other sanction this court deems appropriate.
20                                                 II.
21                             SUMMARY OF PERTINENT FACTS
22           Dr. Canning’s deposition took place on November 6, 2018 in Costa Mesa,
23     California. Notice of Lodgment (“NOL”) Ex. 1, Canning Depo No. 1. The
24     videoconference deposition took place with Jennifer Sturges, counsel for defendant Anne
25     Brantman, the noticing party, appearing from Costa Mesa, California and Dr. Canning
26     appearing by videoconference from another location. Holmes Decl., ¶ 2. Melissa
27     Holmes, counsel for the County defendants, and Lauren Hardisty, counsel for defendant
28     Correctional Physicians Medical Group, Inc. (“CPMG”), attended the deposition via
                                                    1
                                                                          No. 16cv1974-BEN-LL
     Case 3:16-cv-01974-BEN-LL Document 123-1 Filed 01/09/19 PageID.6394 Page 3 of 11


 1     video conference set up at Esquire Deposition Solution’s office located at 402 West
 2     Broadway, Suite 1550, San Diego, CA 92101 (“Esquire’s Office”). Id. Ms. Pena also
 3     attended the deposition via video conference. Id. However, she connected from her
 4     office located at 501 West Broadway, Suite 1480, San Diego, CA 92101, which is
 5     directly across the street from Esquire’s office. Id. The deposition started at 10:05 a.m.
 6     and concluded at 1:50 p.m. NOL Ex. 1, Canning Depo No. 1. Ms. Pena sent Dr.
 7     Canning a total of twelve text messages during that time. NOL Ex 2, Pena’s Text
 8     Messages. Each text is stamped with the time sent. Id.
 9           Is the report that you sent me with notes, is that final?
             It’s not signed. I’d like to give it to them.                     10:35 AM
10
             Prior to your report, we didnt not have brantman depo.
11           But you spoke with me about her testimony.                        10:41 AM
12           We did send you the depo but after your report. It’s fine.
             Your opinions are about the policy really                         10:41 AM
13
             30 to 60 Klonopin                                                 10:47 AM
14
             Still have tie off points                                         11:02 AM
15
             Eoh or safety cell was appropriate                                11:02 AM
16
             Vdf does have an eoh                                              11:03 AM
17
             Youre a Rockstar!!                                                11:03 AM
18
             Bottom of first page                                              12:16 PM
19
             Bottom of 119 top of 120                                          12:21 PM
20
             Did klonopin it in July as a suicide attempt                      12:22 PM
21
             Killing it!                                                       12:__ PM 1
22
23     Id. When the text messaging was uncovered during the deposition, Ms. Pena instructed
24     Dr. Canning to read two messages. NOL Ex. 1, Canning Depo No. 1, 107: 18-108:7.
25     However, Dr. Canning had received a total of twelve messages during the deposition.
26     NOL Ex 2, Pena’s Text Messages.
27     ///
28
             1
                 The full time stamp for this text message is not legible. See NOL Ex 2
                                                      2
                                                                            No. 16cv1974-BEN-LL
     Case 3:16-cv-01974-BEN-LL Document 123-1 Filed 01/09/19 PageID.6395 Page 4 of 11


 1                                                 III.
 2                            LEGAL STANDARD FOR SANCTIONS
 3           Federal Rule of Civil Procedure 30(d)(2) provides: “The court may impose an
 4     appropriate sanction—including the reasonable expenses and attorney’s fees incurred by
 5     any party—on a person who impedes, delays, or frustrates the fair examination of the
 6     deponent.” By its terms, this rule permits the court to impose sanctions on any person
 7     involved in a deposition (including but not limited to the parties and attorneys) who
 8     frustrates the examination of the deponent. Fed. R. Civ. P. 30(d) advisory committee note
 9     to 2000 amendment.
10           Discovery abuse has been a topic of widespread concern in the legal
             community. See Shelton v. Am. Motors Corp., 805 F.2d 1323, 1330 (8th
11           Cir.1986); see also Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 559, 127
             S.Ct. 1955, 167 L.Ed.2d 929 (2007). Preventing such abuse depends in part
12           on reducing the reluctance of attorneys to seek sanctions and of judges to
             impose them. See Matter of Yagman, 796 F.2d 1165, 1182 (9th
13           Cir.1986); see also Fed.R.Civ.P. 26, advisory committee notes (1983
             amendments). The purpose of sanctions is to “penalize those whose conduct
14           may be deemed to warrant” them and “deter those who might be tempted to
             such conduct in the absence of such a deterrent.” Nat'l Hockey League v.
15           Metro. Hockey Club, 427 U.S. 639, 643, 96 S.Ct. 2778, 49 L.Ed.2d 747
             (1976).
16
17     Security National Bank of Sioux City, IA v. Day, 800 F.3d 936, 942 (8th Cir. 2015)
18           Rule 30(d)(2) does not limit the types of sanctions available; it only requires that
19     the sanctions be “appropriate.” San Francisco v. Verizon S., Inc., 756 F. Supp.2d 705,
20     712 (E.D. Va. 2010), aff'd, 2 442 F. App. 752 (4th Cir. 2011)(“Although Rule 30(d)(2)
21     does not define the phrase ‘appropriate sanction,’ the imposition of discovery sanctions is
22     generally within the sound discretion of the trial court.”). It is not necessary for opposing
23     counsel to request sanctions for attorney misconduct. The text of Rule 30 (d) contains no
24     motion-related preconditions; it simply provides that “[t]he court may impose an
25     appropriate sanction” on a person who obstructs a deposition. The Supreme Court has
26     noted that “court[s] generally may act sua sponte in imposing sanctions under the Rules.”
27     Chambers v. NASCO, Inc., 501 U.S. 32, 43 n. 8.
28     ///
                                                     3
                                                                           No. 16cv1974-BEN-LL
     Case 3:16-cv-01974-BEN-LL Document 123-1 Filed 01/09/19 PageID.6396 Page 5 of 11


 1           In addition, district courts have a “ ‘well-acknowledged’ inherent power…to levy
 2     sanctions in response to abusive litigation practices.” Roadway Exp., Inc. v. Piper, 447
 3     U.S. 752, 765 (1980). “A primary aspect of that [power]is the ability to fashion an
 4     appropriate sanction for conduct which abuses the judicial process.” Chambers, 501 U.S.
 5     at 44-45. “[T]he inherent power of a court can be invoked even if procedural rules exist
 6     which sanction the same conduct. Id. at 49.
 7                                                   IV.
 8                                            ARGUMENT
 9     A.    Sanctions Are Warranted Because Ms. Pena Frustrated And Impeded The Fair
             Examination Of Dr. Canning.
10
11           “An attorney must respect the important ethical distinction between discussing
12     testimony and seeking improperly to influence it.” Geders v. United States, 425 U.S. 80,
13     89–91, fn. 3 (1976). Rule 30 prohibits an attorney from objecting during a deposition in
14     a manner that suggests the answer. Fed. R. Civ. P. 30(c)(2) (“An objection must be
15     stated concisely in a nonargumentative and nonsuggestive manner.”) In fact, Rule 30
16     requires the examination of deponent to proceed as it would at trial. Fed. R. Civ. P.
17     30(c)(1); see also, Hall v. Clifton Precision, a Div. of Litton Sys., Inc., 150 F.R.D. 525,
18     528 (E.D. Pa. 1993) (“Under Rule 30(c), depositions generally are to be conducted under
19     the same testimonial rules as are trials.”) “As with trial testimony, discussions between
20     counsel and the witness may not occur because ‘once a deposition begins, the right to
21     counsel is somewhat tempered by the underlying goal of our discovery rules: getting to
22     the truth.’ ” Ngai v. Old Navy, 2009 WL 2391282, at *4 (D.N.J. July 31, 2009) (quoting
23     Hall, 150 F.R.D. at 528–9.) “The goal of obtaining the facts of a case is defeated when
24     the lawyer and not the witness is answering questions or influencing the answers to
25     them.” Id.
26           The underlying purpose of a deposition is to find out what a witness saw,
             heard, or did—what the witness thinks. A deposition is meant to be a
27           question-and-answer conversation between the deposing lawyer and the
             witness. There is no proper need for the witness's own lawyer to act as an
28           intermediary, interpreting questions, deciding which questions the witness
             should answer, and helping the witness to formulate answers. The witness
                                                    4
                                                                         No. 16cv1974-BEN-LL
     Case 3:16-cv-01974-BEN-LL Document 123-1 Filed 01/09/19 PageID.6397 Page 6 of 11


 1              comes to the deposition to testify, not to indulge in a parody of Charlie
                McCarthy, with lawyers coaching or bending the witness's words to mold a
 2              legally convenient record. It is the witness—not the lawyer—who is the
                witness.
 3
 4     Hall, 150 F.R.D. at 528 (emphasis added).
 5              “Once a question is asked, a lawyer should not coach the deponent or suggest
 6     answers, whether through objections or other means.” Claypole v. County of Monterey,
 7     2016 WL 145557, at *2 (N.D. Cal. Jan. 12, 2016) (quoting N.D. Cal. Guidelines for
 8     Professional Conduct, § 9(i)); see also Funk v. Town of Paradise, 2011 WL 2580357, at
 9     *2 (E.D. Cal. June 28, 2011) (sanctioning counsel for “appalling” behavior where counsel
10     “repeatedly interrupted the proceedings, interjected editorial comments, and coached or
11     suggested information to the witnesses”); Cotton v. City of Eureka, 2010 WL 2889498, at
12     *1-3 (N.D. Cal. July 22, 2010) (noting that an attorney violated Rule 30(c)(2) when she
13     “interposed improper coaching objections and improper speaking objections”).
14              The holding in Ngai v. Old Navy is instructive. In Ngai, the deposing attorney
15     moved to compel2 disclosure of text messages that the attorney defending the deposition
16     sent to the deponent during the deposition. 2009 WL 2391282, at *1. As part of the
17     same motion, the attorney sending the text messages also moved to withdraw as counsel.
18     Id. The deposing attorney took the deposition via video conference from New Jersey, the
19     deponent was in California, and the defense attorney sending the text messages was in
20     Michigan. Id. Immediately before the deposition, the defending attorney and the witness
21     exchanged eleven text messages and an additional five messages during the deposition
22     itself. Id. The defending attorney accidently sent one of the messages to the deposing
23     attorney stating “you are doing fine” and falsely responded that it was intended for his
24     son when asked about it. Id. In addition to ruling that text messages exchanged during
25     the deposition were not privileged, the court also ruled that the messages violated Rule
26     30. Id at *4. The Court reasoned as follows:
27
                2
                    The motion before the court did not request sanctions. Ngai, 2009 WL 2391282,
28     at *1.
                                                      5
                                                                           No. 16cv1974-BEN-LL
     Case 3:16-cv-01974-BEN-LL Document 123-1 Filed 01/09/19 PageID.6398 Page 7 of 11


 1            Pursuant to Fed.R.Civ.P. 30(c), depositions are to be conducted in the same
              manner as trial examination. See Plaisted v. Geisinger Medical Center, 210
 2            F.R.D. 527, 535 (M.D.Pa.2002) (citing Fed.R.Civ.P. 30(c)). To this end,
              under Rule 30, “counsel should not engage in any conduct during a
 3            deposition that would not be allowed in the presence of a judicial officer. . . .
              Put plainly, [] counsel passed notes to his client, albeit in an electronic form,
 4            while she testified and such behavior would never be permitted at trial.
 5     Id. The Court concluded that it “cannot condone []counsel's conduct for many reasons,
 6     not the least of which because it undermines the trust needed for the system to function
 7     and it sought to impact the truth finding process. Id at *5.
 8            Case law is replete with other examples of sanctions being imposed against
 9     attorneys who impermissibly coach their witnesses. Tucker v. Pac. Bell Mobile Servs.,
10     186 Cal. App. 4th 1548, 1562 (2010) (Attorney sanctioned for abusing the discovery
11     process because the attorney coached the witness by writing on a legal pad and showing
12     to the witness during the deposition.); Lucas v. Breg, Inc., 2016 WL 2996843, at *4 (S.D.
13     Cal. May 13, 2016) (“Sanctions also can be warranted where counsel improperly engages
14     in speaking objections or coaches the deponents”); Horowitz v. Chen, 2018 WL 4560697,
15     at *5 (C.D. Cal. Sept. 20, 2018) (Sanctions ordered against attorney who coached witness
16     during deposition by taking breaks while question was pending and making objections
17     that suggested the answer); Lund v. Matthews, 2014 WL 517569, at *5 (D. Neb. Feb. 7,
18     2014) (Sanctions ordered against attorney for making objections that suggested the
19     answer and whispering in deponent’s ear while the deponent was being questioned.);
20     Claypole, 2016 WL 145557, at *3-4 (awarding sanctions where counsel made objections
21     with commentary that coached the deponent’s answers and instructed the witness not to
22     answer on the basis of an “asked and answered” objection).
23            In this case, Ms. Pena did not merely suggest an answer through an objection, she
24     specifically fed Dr. Canning answers to the questions being asked. In a more recent
25     deposition, Dr. Canning confirmed that Ms. Pena planned this in advance and told him
26     about it.
27            Q.· ·Did you have an advance arrangement with Dani Pena that she would
              be texting you during your deposition?
28
                                                     6
                                                                            No. 16cv1974-BEN-LL
     Case 3:16-cv-01974-BEN-LL Document 123-1 Filed 01/09/19 PageID.6399 Page 8 of 11


 1           A.· ·I believe she did tell me, but I actually didn't know what that means.·
             But that doesn't mean you have to read them, does it.
 2
             Q.· ·Thank you. Can you mark that spot, please. And was the arrangement
 3           that you would have your cell phone with you during the deposition in case
             she needed to text you something?
 4
             A.· ·She said she would be communicating to me.
 5
             Q.· ·By text?
 6
             A.· ·I think she said by text, yes.
 7
 8     NOL Ex. 3, Canning Depo No. 2, 143:4-17. Plaintiff may argue that Dr. Canning did not
 9     read the messages or they did not influence his testimony. However, that is belied when
10     Dr. Canning testimony is compared side by side to the text messages he received.
11           Q· · Okay.· So would that be an appropriate place for Mr. Nishimoto to have
             been placed if there was a risk of suicide and also a risk of withdrawal from
12           benzodiazepine?
             ...
13            [Text Message: “Still have tie off points 3 11:02 AM”]
14           THE WITNESS:· Right.· Medical observation --
             ...
15           THE WITNESS:· Medical observation beds offer increased monitoring, but
             they're still -- they're not necessarily the same as a room that's designed for –
16           to reduce suicide risk for someone who's imminently suicidal.
17           Q· Are you advocating that Mr. Nishimoto should have been placed in a
             safety cell?
18
             [Text Message: “Eoh or safety cell was appropriate 11:02 AM”]
19
             A· · I'm advocating that he should have been placed in a safety or EOH cell,
20           yes. . . .
21           Q. And where would that have been?
22           [Text Message: “Vdf does have an eoh 11:03 AM”]
23           A· · I believe that VDF has EOH cells. · Again, I would have to look at my
             records, but they had safety cells, that's certainly true.
24
25     NOL Ex. 1, Canning Depo No. 1, 48:21-49:23; NOL Ex. 2, Pena’s Text Messages.
26           Plaintiff may suggest that sanctions are not warranted because Ms. Pena self-
27     sanctioned herself by waiving the attorney-client privilege as to the text messages. In
28
             3
                 Tie off points refers to points where a noose can be tied to.
                                                       7
                                                                             No. 16cv1974-BEN-LL
     Case 3:16-cv-01974-BEN-LL Document 123-1 Filed 01/09/19 PageID.6400 Page 9 of 11


 1     other words, Ms. Pena could have hidden her improper text messages behind a cloak of
 2     privilege but chose not to. This is incorrect. “Because a deposition generally proceeds as
 3     at trial, courts have held that once a deposition starts, counsel has no right to confer
 4     during the deposition except to determine if a privilege should be claimed.” BNSF Ry.
 5     Co., 2009 WL 3872043, at *3; See, Ngai, 2009 WL 2391282, at *4 (“[T]he text messages
 6     exchanged between the deponent and [] counsel were private conversations during a
 7     deposition but they are not protected by the attorney-client privilege.”) More
 8     importantly, disclosing the text messages did not cure the impact of those messages had
 9     on Dr. Canning’s testimony. Specifically, the parties could not go back in time and ask
10     Dr. Canning the same questions without the influence of Ms. Pena’s text messages.
11     B.    Precluding Dr. Canning From Testifying At Trial Is An Appropriate Sanction
             Because The County Defendants Have Been Permanently Deprived Of The
12
             Opportunity To Fairly Question Dr. Canning.
13
14           Because of Ms. Pena’s text messages, the defendants were deprived of the
15     opportunity to obtain Dr. Canning’s testimony untainted by Ms. Pena’s coaching. This
16     deprivation is permanent and cannot be cured. The parties cannot go back in time, ask
17     the questions again, and have Dr. Canning “unsee” the text message before giving his
18     answers. Thus, a second deposition of Dr. Canning does not cure the violation committed
19     by Ms. Pena.
20           Plaintiff may argue that she should not be punished for her attorney’s
21     transgression. Plaintiff has suggested that precluding Dr. Canning from testifying at trial
22     would negatively impact plaintiff’s federal municipal liability claims against the County.
23     Plaintiff’s argument is unavailing. First “[t]here is certainly no merit to the contention
24     that dismissal of [a party’s] claim because of his counsel’s unexcused conduct imposes an
25     unjust penalty on the client.” See Toth v. Trans World Airlines, Inc., 862 F.2d 1381, 1387
26     (9th Cir. 1988) (quoting Link v. Wabash Railroad Co., 370 U.S. 626, 633 (1962)).
27     Plaintiff “voluntarily chose [her] attorney as [her] representative in th[is] action, and
28     [she] cannot now avoid the consequences of the acts or omissions of this freely selected
                                                     8
                                                                            No. 16cv1974-BEN-LL
 Case 3:16-cv-01974-BEN-LL Document 123-1 Filed 01/09/19 PageID.6401 Page 10 of 11


 1   agent.” Id. (quoting Link, 370 U.S. at 633-34). Certainly, any prejudice to the parties
 2   resulting from Ms. Pena’s rule violation should be borne by the plaintiff and not the
 3   innocent defendants. This is particularly true because the purported prejudice to the
 4   plaintiff can be cured to the extent plaintiff has designated other experts with seemingly
 5   overlapping area of expertise. Specifically, plaintiff designated Richard Lichten and
 6   Michael McMunn, whom according to plaintiff’s designation are expected to testify on
 7   correctional practices and procedures, defendants’ policies and procedures, training, and
 8   the care and treatment received by Mr. Nishimoto. See NOL Ex. 4, Plaintiff’s Expert
 9   Designation. These experts appear to overlap the testimony that plaintiff sought to elicit
10   from Dr. Canning as reflected in plaintiff’s designation. Between McMunn and Lichten,
11   any prejudice to the plaintiff resulting from the preclusion of Dr. Canning can be
12   minimized.
13   C.    Monetary Sanctions Are Appropriate Because Ms. Pena’s Text Messages
           Rendered The Deposition Of Dr. Canning Valueless.
14
15         The County Defendants sought to depose Dr. Canning to have him explain his
16   opinions and provide the factual support for those opinions. The County Defendants did
17   not want or seek Ms. Pena’s opinions or interpretation of facts. However, by sending Dr.
18   Canning messages during his deposition, it was Ms. Pena that was effectively testifying.
19   These messages included some of the factual background for Dr. Canning’s opinion;
20   namely, that Mr. Nishimoto ingested “30 to 60 Klonopin,” that medical observation cells
21   “still have tie off points,” and that “vdf does have an eoh.” NOL Ex. 2, Pena’s Text
22   Messages. One of the messages even provides Dr. Canning with the opinion that “Eoh or
23   safety cells was appropriate.” Id. By sending these messages, the County Defendants
24   were deprived of their opportunity to fairly examine Dr. Canning. Where an attorney has
25   frustrated the fair examination of the deponent, “sanctions may include attorney's fees for
26   [sic] incurred as a result of the improper conduct and the necessity of filing a motion with
27   the Court.” BNSF Ry. Co., 2009 WL 3872043, at *3; see also Fed. R. Civ. P. 30(d)(2)
28   (“The court may impose an appropriate sanction--including the reasonable expenses and
                                                  9
                                                                        No. 16cv1974-BEN-LL
 Case 3:16-cv-01974-BEN-LL Document 123-1 Filed 01/09/19 PageID.6402 Page 11 of 11


 1   attorney's fees incurred by any party--on a person who impedes, delays, or frustrates the
 2   fair examination of the deponent.”)
 3         Pursuant to Judge Lopez’s chamber rules, the parties met and conferred multiple
 4   times and participated in conference calls with the court clerk in an effort to resolve the
 5   issue amicably. Unfortunately, plaintiff was unwilling to voluntarily withdraw Dr.
 6   Canning as a testifying expert in this case and also not willing to pay the County
 7   Defendants for their expenses related to Dr. Canning’s deposition. As such, the instant
 8   motion became necessary. As set forth in the accompanying declarations, the County
 9   Defendants incurred a total of $3,842.59 in fees and expenses related to Dr. Canning’s
10   deposition and total of $7,007.00 in fees related to this motion and the meet and confer
11   process. (See Holmes Decl. ¶¶ 4-8; See Kish Decl., ¶¶ 4-6.)
12                                                V
13                                         CONCLUSION
14         Based upon the foregoing, the County Defendants respectfully request this Court
15   grant their motion for sanctions against the plaintiff and Ms. Pena.
16   DATED: January 9, 2019           THOMAS E. MONTGOMERY, County Counsel
17
                                      By: s/FERNANDO KISH, Senior Deputy
18                                    Attorneys for Defendants County of San Diego,
                                      Kyle Klein, Leah Gache, Vicky Felizardo,
19                                    Lavinia Fifita, Rudolph Gertzki and Ethan Miedecke
                                      E-mail: fernando.kish@sdcounty.ca.gov
20
21
22
23
24
25
26
27
28
                                                  10
                                                                         No. 16cv1974-BEN-LL
